Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 2, 8, 13, 16, 22, 23 and 55 (each claim in part), drawn to a method of treating a disease characterized by increased expression of KLRB1 in immune cells comprising administering one or more therapeutic agents sufficient to block binding of the protein encoded by KLRB1 (CD161) to one or more CD161 ligands.
Group II, claim(s) 1, 3, 8, 13, 16, 22, 23 and 55 (each claim in part), drawn to a method of treating a disease characterized by increased expression of KLRB1 in immune cells comprising administering one or more therapeutic agents sufficient to reduce expression of KLRB1.
Group III, claim(s) 1, 8, 13, 16, 22, 23 (each claim in part), drawn to a method of treating a disease characterized by increased expression of KLRB1 in immune cells comprising administering one or more therapeutic agents sufficient to reduce expression of one or more genes encoding one or more CD161 ligands.
Group IV, claim(s) 1, 2, 8, 13, 16, 22, 23 and 55 (each claim in part), drawn to a method of treating a disease characterized by increased expression of KLRB1 in immune cells comprising administering one or more therapeutic agents sufficient to block binding of CLEC2D to a receptor of CLECD2 other than KLRB1.
Group V, claim(s) 25 (in part), drawn to a method of treating a chronic inflammatory disease comprising administering one or more agents to increase expression of KLRB1 and/or increase expression of one or more genes encoding one or more CD161 ligands.
Group VI, claim(s) 25 (in part), drawn to a method of treating a chronic inflammatory disease comprising administering one or more agents to activate or stimulate cell signaling through KLRB1.
Group VII, claim(s) 29, 32, 38, 40 and 45 (each claim in part), drawn to a T cell modified to comprise decreased expression or activation of KLRB1, and further modified.
Group VIII, claim(s) 29, 32, 38, 40 and 45 (each claim in part), drawn to a T cell modified to comprise decreased activity of CD161, and further modified.
Group IX, claim(s) 47, 48, 50 and 52, drawn to a method of treating cancer comprising administration of the pharmaceutical composition of modified T cell according to Group VII.
Group X, claim(s) 47, 48, 50 and 52, drawn to a method of treating cancer comprising administration of the pharmaceutical composition of modified T cell according to Group VIII.

Species for specific groups or sets of groups:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

For Group II:
Species of programmable nucleic acid modifying agent selected from the group consisting of: a CRISPR-Cas, a zinc finger, a TALE and a meganuclease. (see claim 5)

For Groups I-IV:
Species of disease selected from the group consisting of: cancer (claim 8) and infectious disease (claim 16).

If cancer is elected as the disease:
Species of treatment regimen selected from the group consisting of: anti-PD-1 therapy, anti-CTLA4 therapy, anti-TIM3 therapy, anti-LAG3 therapy, a vaccine which is not a neoantigen vaccine, a neoantigen vaccine, radiation therapy, chemotherapy, adoptive cell therapy (ACT), or any single specifically identified combination thereof, e.g., anti-PD-1 with anti-CTLA4, or chemotherapy with ACT and anti-PD-1 therapy. (see claim 13)

If infectious disease is elected:
Species of infectious disease selected from the group consisting of: chronic viral infection which is not HIV, hepatitis B or hepatitis C; HIV; hepatitis B; hepatitis C; chronic bacterial infection which is not tuberculosis, lyme disease, meningitis, Q fever, ehrlichiosis, bacterial vaginosis, pelvic inflammatory disease or rheumatic fever; tuberculosis; lyme disease; meningitis; Q fever; ehrlichiosis; bacterial vaginosis; pelvic inflammatory disease; rheumatic fever; chronic parasitic infection which is not malaria, Chagas disease or isoporiasis; malaria; Chagas disease; and isoporiasis.   (see claims 16, 22 and 23)

For Group VII and VIII and for IX and X as they relate to the T cell population:
Species of tumor antigen selected from the group set forth in claim 38.

Species of modification to said T cell selected from the group consisting of: a modification to decrease expression of a gene, a modification to decrease activity of a protein, a modification to comprise an agent capable of decreasing expression of a gene, a modification to comprise an agent capable of decreasing activity of a polypeptide. (see claim 40)

Species of gene or polypeptide affected in claim 40 selected from the group consisting of: TOB1, GS1, TARP, NKG7, CCL4, TRAC, and any single specific combination thereof (e.g., TOB1 and TARP). (see claim 40)

For Groups IX and X:
Species of checkpoint blockade therapy selected from the group consisting of: anti-PD-1 therapy, anti-CTLA4 therapy, anti-TIM3 therapy, anti-LAG3 therapy, and any single specific combination thereof (e.g., anti-PD-1 and anti-CTLA4). (see claim 50)

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1 and 25.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of Groups I-X and species thereof are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  KLRB1(CD161) is structurally and functionally different from a ligand thereto, as are different ligands from each other. Antibody agents are structurally and functionally different from nucleic acid agents, which themselves are different from each other with each of a CRISPR-Cas agent, a zinc finger agent, TALE agent and meganuclease agent being structurally and functionally different. Similarly, a T cell modified to express and an antibody, which can decrease activity of a polypeptide, is structurally and functionally different from one modified to comprise an agent capable of decreasing expression of a gene.  The causes of cancer and the different infectious diseases are also structurally and functionally different (HIV retrovirus compared to lyme-causing bacteria compared to oncogene, for example).
Additionally, Groups I-IX lack unity of invention because even though the inventions of these groups require the technical feature of an agent affecting activity or expression of KLRB1 (CD161) this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20090074756 A1.  The reference teaches a method of modulating CD161 or LLT1 (CLEC2D, see UniProtKB, Q9UHP7, https://www.uniprot.org/uniprot/Q9UHP7, 2022) including of T cells expressing CD161, including by an agent that is an antibody and binds CD161 or LLT1 (e.g., [0013], [0015], [0068] and [0093]).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        May 11, 2022